Citation Nr: 0614841	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  97-17 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel




INTRODUCTION

The veteran had active service from August 1980 to May 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

This case was been previously remanded by the Board in 
September 2003, March 2001, August 1999 and April 1998.  In 
September 2003, this case was remanded to submit the claim of 
TDIU to the Director of the Compensation and Pension Service 
for extraschedular consideration.  As the required action  
has been completed, this case is appropriately before the 
Board.  Stegall v. West, 11 Vet. App. 268 (1998).

The veteran had a Central Office Board hearing in Washington, 
DC in March 2003 before the undersigned Veterans Law Judge.  
A transcript of the hearing is associated with the claims 
file.  


FINDINGS OF FACT

1.  The veteran's service-connected disability is a 30 
percent rating for a left knee disability.  

2.  The evidence of record does not demonstrate that the  
veteran is unemployable solely due to his service-connected 
disability.   


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§  
1155, 5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§  
3.340, 3.341(a), 4.16 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide 
any evidence in his possession pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving proper notification 
for his TDIU claim.  However, upon review, the Board finds 
that the lack of such a pre-agency of original jurisdiction-
decision notice did not result in prejudicial error in this 
case.  

The RO provided the veteran with a letter notification dated 
July 2001.  The VA fully notified the veteran of what is 
required to substantiate his TDIU claim in the notification 
letter, the statement of the case (SOC) dated May 1997, and 
the supplemental statements of the case (SSOC's) dated 
October 1997, November and December 1998, March 2000, July 
2001, September 2002, May 2005, October 2005, and January and 
March 2006.  He was fully notified as to the reasons why he 
was not entitled to a TDIU in the April 1997 rating decision, 
the SOC and the SSOC's.  The SOC and SSOC's fully provided 
the laws and regulations regarding entitlement to the 
benefits sought, and included a detailed explanation as to 
why the veteran had no entitlement to TDIU under the 
applicable laws and regulations based on the evidence 
provided.  Together, the notice letter, the SOC, and the 
SSOC's provided the veteran with a summary of the evidence, 
the applicable laws and regulations, and a discussion of the 
facts of the case.  In the July 2001 letter, VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Veteran's Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  He was also asked to submit any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  The 
notification letters also specifically notified the veteran 
to provide any evidence in his possession that pertains to 
the claims.  Thus, the Board finds that VA fully notified the 
veteran of what is required to substantiate the claim for 
TDIU. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Dingess also provided that for a TDIU claim, the veteran 
must be notified of the effective date element.     

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for TDIU, but he was not provided with 
notice of the type of evidence necessary to establish the an 
effective date.  Based on the Board decision below, no 
effective date will be assigned and there is no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes the service 
medical records, private and VA treatment records, and VA 
examinations; thus, the Board finds no further VA examination 
necessary in this case.  It does not appear that there are 
any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

TDIU

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation  
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2005).  
Where these percentage requirements are not met, entitlement  
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a  
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. § 4.16(b) (2005).

The veteran has been assigned a 30 percent rating for the 
service-connected left knee disability.  As he has no other 
service-connected disabilities, the combined rating is 30  
percent.  Thus, the veteran does not meet the schedular  
requirements necessary for the assignment of a total rating 
under 38 C.F.R. § 4.16(a) (2005).

Thus, the issue is whether the veteran's service-connected  
disability precludes him from engaging in substantially  
gainful employment (i.e. work which is more than marginal,  
that permits the individual to earn a "living wage").  38  
C.F.R. § 4.16(b) (2005); Moore v. Derwinski, 1 Vet. App. 356  
(1991).  The record must reflect that circumstances, apart  
from non-service-connected conditions, place him in a  
different position than other veterans having a 30 percent 
compensation rating.  The sole fact that a claimant is  
unemployed or has difficulty obtaining employment is not  
enough.  The ultimate question is whether  the veteran, in 
light of his service-connected disability, is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

In discussing the unemployability criteria, the Court has  
indicated that, in essence, the unemployability question,  
that is, the veteran's ability or inability to engage in  
substantial gainful activity, has to be looked at in a  
practical manner, and that the thrust is whether a particular  
job is realistically within the capabilities, both physical  
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet.  
App. 83 (1991).  Marginal employment shall not be considered  
substantially gainful employment, and generally shall be  
deemed to exist when a veteran's earned income does not  
exceed the amount established by the U.S. Department of  
Commerce, Bureau of the Census, as the poverty threshold for  
one person.  Marginal employment may also be held to exist,  
on a facts-found basis, when earned annual income exceeds the  
poverty threshold.  38 C.F.R. § 4.16(a), see Faust v. West,  
13 Vet. App. 342 (2000).

The Board notes that the veteran has stated that he has not 
been gainfully employed since 1985; the veteran last worked 
as a security guard from June 1981 to June 1985.  

A Social Security examination, conducted in December 1994, 
showed the veteran had a stiff leg of an unknown cause, and 
the veteran could not or would not bend the left leg.  The 
veteran was morbidly obese.

In December 1985, the veteran began receiving Social Security 
disability in 1996 due to obesity and post-traumatic 
arthritis of the left knee.  Social Security records also 
show that the veteran had not engaged in substantial gainful 
activity since June 1992.  

An August 1997 letter from private physician Dr. L. reviewed 
the veteran's medical history with respect his left knee and 
obesity; the physician stated that nothing could be done of a 
"remedial nature" at this time and that if the veteran 
could lose 200 lbs of weight, something surgically might be 
able to be done to give him additional relief.   

An August 1989 VA examination showed severe limitations on 
the veteran's ability to maintain any sustained activity, 
especially due to his inability to flex and bear weight on 
his left knee.  The examiner stated that the veteran would 
not be able to obtain or maintain any gainful employment, 
considering his previous work history in manual labor and a 
security guard.  The examiner also stated that the veteran's 
obesity was a contributing factor for the leg pain and 
inability to maintained sustained activity. 

An October 1999 private treatment record showed a limp on the 
left lower extremity and that the veteran could barely do any 
sort of deep knee bend.  The veteran had little if any 
effusion in the left knee and 45 degrees range of motion.  
The impression was internal derangement left knee with 
probably early degenerative joint disease.

A November 1999  VA examination showed full extension and 70 
degree flexion of the left knee. While sitting, the veteran 
would only flex his knee 30 degrees, but had a flexion of 70 
degrees while lying supine.  There was no swelling, effusion, 
or quadriceps atrophy in comparing two knees.  The impression 
was mild osteoarthritis, left knee and obesity.  The examiner 
noted that the veteran could perform a sedentary job without 
difficulty, but jobs requiring prolonged walking, standing or 
lifting could not be performed.  

August 2001 private treatment records show that the veteran 
was treated for hypertension, hyperlipidemia and 
osteoarthritis of the left knee and somewhat of the hip.  
There were arthritic findings in the left knee on physical 
exam and x-ray. The physician stated that the left knee 
disability prevented the veteran from being gainfully 
employed.  

An October 2004 VA examination showed that the veteran was 
morbidly obese.  The veteran used cane on the left side to 
relieve weight bearing on the left knee which the examiner 
said was inappropriate.  In the examination room, the veteran 
walked without the cane.  The veteran had mild hallux valgus 
on the right side and  mild genu valgus bilaterally, however, 
the examiner noted that his morbid obesity made it appear as 
though he had valgus.  There was no obvious deformity in 
terms of angulation noted while the veteran was in the supine 
position.  He was able to stand on the right lower extremity 
without any loss of balance, and on the left lower extremity 
with the use of a cane which was not appropriate or giving 
him much support. He could not squat.  His left was 80 
degrees flexion and right knee was 90 degrees flexion.  His 
left extension was 0 degrees.  He was able to perform 
straight left leg raising without any difficulty.  While 
supine, he bent his left knee 30 degrees and when offered 
assistance, he said his knee hurt.  He decided he could not 
flex the left knee beyond 30 degrees flexion and 0 degrees 
extension due to pain.  The examiner stated that during acute 
exacerbations, the veteran could have further limitations in 
range of motion due to pain and swelling, but the degree 
could not be determined.  At pain level 10 today, range of 
motion, though inconsistent, was flexion 30 degrees and 
extension 10 degrees with no swelling.  It was not possible 
to say if veteran had limited endurance due to inconsistent 
complaints and activities.  The examiner unable to determine 
etiology of why the veteran has not worked.  However, with 
the type of left knee disability and with occasional 
retraining, the veteran would have been able to maintain some 
sedentary employment.  

The Board previously determined that the case should be 
referred  to the Director of the Compensation and Pension 
Service for  extra-schedular consideration under 38 C.F.R. § 
3.321(b) and  38 C.F.R. § 4.16(b) (2005), because the veteran 
did not meet  the schedular criteria necessary for 
entitlement to a TDIU  based on the ratings assigned for his 
service-connected  disability; but, an August 2001 private 
physician noted that the veteran had been unable to be 
gainfully employed for a number of years and that he believed 
that all of the veteran's other medical problems were 
controlled, if his knee were okay, the veteran would be able 
to work.  

In May 2005, the Director of Compensation and Pension  
Services (C&P) completed an administrative review for  
consideration of an extra-schedular grant of a TDIU.  In a  
May 2005 memorandum, the Director of C&P concluded that a  
review of all of the available evidence did not show that the 
veteran's service-connected conditions, alone, rendered him  
unable to engage in gainful employment.  Essentially, the 
Director of C&P  noted that the veteran was  in receipt of 
Social Security disability primarily based on obesity.  The 
Director of C&P noted that the clinical findings related to 
the veteran's left knee were inconsistent with his ambulation 
and complaints and that in July 2001 and October 2004, the 
veteran did not have effusion swelling or ligament 
instability.  During these exams, the range of motion in the 
left knee was similar to the nonservice-connected right knee 
showing limited flexion.  

Private physician Dr. H sent a letter dated June 2005.  He 
stated that he had been seeing the veteran for the past five 
years and that the veteran had experienced chronic problems 
of hypertension, hyperlipidemia, osteoarthritis of the left 
knee and hip, and morbid obesity.  The veteran had arthritic 
findings on both physical exam and x-ray, particularly in the 
left knee.  Dr. H. stated that if the veteran's other medical 
problems were controlled and if not for his left knee 
problem, he could probably work.  

Private examination dated February 2006 showed arthritic 
changes of the joint in the left knee and a large metallic 
staple several inches below the knee in the medial aspect of 
the tibia from a previous surgery.  The impression was 
hyperlipidemia, arthritis pain left knee and hypertension.

A review of the evidence shows that TDIU is not warranted as 
the medical evidence of record does not establish that the 
veteran's service-connected left knee disability alone 
precludes him from securing or following a substantially 
gainful occupation.  While the veteran's service-connected 
left knee disability has certainly rendered the veteran 
disabled to some extent due to  his physical limitations, 
there is no indication that the veteran's cognitive 
functioning in not intact.  The record does not reflect that 
the veteran is precluded from all type of employment 
specifically due to his left knee.  While the medical 
examination is split as to whether or not the veteran would 
be able to perform sedentary work, all VA examiners agree 
that the veteran's obesity contributes to his inability to 
work and to his current left leg problems.  A private 
physician also stated that if the veteran lost 200 lbs., 
something could be done to treat his left knee condition.  
Additionally, a June 2005 private physician stated that if 
the veteran's other medical problems were controlled and if 
not for his left knee problem, he could probably work.  Thus, 
the majority of the medical opinions, from both VA and 
private examiners, found that the veteran's obesity 
contributes to his ability to maintain gainful employment.  
Moreover, Social Security records reflect that the veteran 
receives disability due to his obesity and left knee 
condition, and not just based on his left knee condition 
alone.  Finally, the Director of C&P concluded that a  review 
of all of the available evidence did not show that the 
veteran's service-connected condition, alone, rendered him 
unable to engage in gainful employment.  Therefore, the 
medical evidence shows that the veteran does is not unable to 
engage in gainful employment solely due to his service-
connected left knee disability as the nonservice-connected 
obesity condition is a contributing factor. 

The Board notes that the veteran asserts that the provisions 
of the Board's September 2003 remand, specifically the 
provision to submit the claim of TDIU to the Director of the 
Compensation and Pension Service for extraschedular 
consideration, have not been complied with.  However, the 
record reflects that in May 2005, the Director of 
Compensation and Pension  Services (C&P) completed an 
administrative review for consideration of an extra-schedular 
grant of a TDIU.  

The Board recognizes that the veteran believes that his 
service-connected left knee disability has rendered him 
individually unemployable.  However, while the veteran is 
competent as a lay person to report that on which he has 
personal knowledge, he is not competent to offer medical 
opinion as to cause or etiology of the claimed disability as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Therefore, the Board must conclude that the veteran is not 
individually unemployable by reason of his service-connected 
disability.  The Board considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Accordingly, in this case, the preponderance of the 
evidence is against the veteran's claim and it is denied. 


ORDER

A total rating based on individual unemployability due to 
service-connected left knee disability is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


